Exhibit 10.23

SECOND AMENDMENT TO AMENDED AND

RESTATED MASTER SERVICES AND SUPPLY AGREEMENT

This agreement is effective as of the date it is executed by all parties and
amends the Amended and Restated Master Services and Supply Agreement (the
“Agreement”) between Universal Biosensors Pty. Ltd. and Universal Biosensors,
Inc. on the one hand and Cilag GmbH International on the other as follows.

 

  1. Clause 11.1(b)(ii) is hereby amended to delete the period at the end
thereof and substitute therefor ”; plus”.

 

  2. Clause 11.1(b) is amended to add the following:

“(iii)(A) for any Covered Products that result or arise from the development of
a *[REDACTED] test strip carried out by UBS from Cilag including under the
Development Agreement as amended and restated effective August 19, 2011or from
the work carried out by UBS under LifeScan, Inc. purchase orders numbers 285219
0L and 288443 0L (the ”MAP Project”), $*[REDACTED] per such Covered Product (the
“MAP Strips”).

For example, if Cilag has sold *[REDACTED] million Covered Products in a
Financial Year and then Covered Products Sold begin to include Map Strip, then
subject to Clause 11.1(b)(iii)B, Cilag will pay $*[REDACTED] on each such MAP
Strip until the total of all Covered Products Sold, including the MAP Strips,
sold by Cilag is *[REDACTED] million during such Financial Year; and thereafter,
during such Financial Year Cilag will pay $*[REDACTED] on each such MAP Strip.

(iii)(B) Cilag will pay the $*[REDACTED] on each MAP Strip only until a
cumulative total of all MAP Strips Sold reaches *[REDACTED] after which the
additional $*[REDACTED] shall no longer accrue.

(iii)(C) The $*[REDACTED] due under (iii)(A) shall not be included in
calculation of the Quarterly Service Fee for purposes of calculating the Lump
Sum Service Fee in clause Section 11.3 nor shall it be included in calculation
of Quarterly Service Fee for the definition of Fee Conversion Reference Date and
such $*[REDACTED] shall be payable by Cilag regardless of whether Cilag converts
the Quarterly Service Fee in accordance with clause 11.3.”

The parties agree that, except for the amendments set forth herein, all other
provisions of the Agreement shall remain in force as set forth in the Agreement.

 

* Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to the Amended
and Restated Master Services and Supply Agreement to be executed by their duly
authorized representatives.

CILAG GMBH INTERNATIONAL

 

By:  

  /s/ Heinz Schmid

Name:  

  Heinz Schmid

Title:  

General Manager

Date:  

September 19, 2011

By:  

/s/ Christian Cuzick

Name:  

 /s/ Christian Cuzick

Title:  

General Manager

Date:  

September 27, 2011

 

 

UNIVERSAL BIOSENSORS PTY LTD By:  

/s/ Salesh Balak

Name:  

Salesh Balak

Title:  

Director

Date:  

October 11, 2011

UNIVERSAL BIOSENSORS, INC. By:  

/s/ Paul Wright

Name:  

Paul Wright

Title:  

CEO

Date:  

October 11, 2011

 